Detailed Action
Summary
1. This office action is in response to the application filed on June 07, 2021. 
2. Claims 1-20 are pending and has been examined. 
3. Applicant has to file terminal disclaimer in order to overcome the non- statutory double patenting rejection.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 06/05/2021has been received and entered in the case. 
Claim Objection 
5. Claims 3 and 12 are objected to because of the following informalities: 
Claims 3 and 12 recite “each rectangular segment” in lines 5 and 7 respectively should be “the each rectangular segment”. 
Claim Rejection - 35 USC § 112 
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,8,10,16,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5,8,10,16 and 18 are objected to because of the following informalities:
In regards to claims 5 and 18 recites “tracking voltage is substantially equal to a temperature dependency of a resistance of the control resistor”. 
In regards to claim 5 recites “tracking voltage is substantially equal to a temperature dependency of a resistance of the control resistor”.
In regards to claim 10 recites “a voltage drop across the third transistor is substantially the same as a voltage drop across the second transistor”.
the first voltage being substantially equal to the tracking voltage; 
In regards to claims 8 and 16 recite “first leakage current of the first transistor substantially equal to a second leakage current of the second transistor.”.
It is unclear to the Examiner as to scope/bounds of the term “substantially” in the claim. Therefore, appropriated action is required.
In re to claims 11-18, claims 11-18 depend from claim 10, thus are also allowed for the same reasons provided above.
Notice of Pre-AIA  or AIA  Status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
8. The drawings submitted on 06/07/2021 are acceptable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
9. Claims 1,6-10,14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,7-8 &14-19 of U.S. Patent No “9590504”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.

Conflicting claims Case No.17/340618
Conflicting Claims Case No. US Patent 9590504
1. A current reference comprising: a tracking voltage generator, the tracking voltage generator including: a flipped gate 



2. The current reference of claim 1, wherein a resistance of the control resistor has a negative temperature coefficient.

7. The current reference of claim 1, wherein: a resistance of the control resistor has a positive temperature coefficient.
3. The current reference of claim 1, wherein a resistance of the control resistor has a positive temperature coefficient.

8. The current reference of claim 1, wherein the tracking voltage generator further includes: a boxing region configured to provide a voltage level at a drain terminal of the first transistor to maintain a first leakage current of the first transistor substantially equal to a second leakage current of the second transistor.
7. The current reference of claim 1, wherein the tracking voltage generator further comprises a boxing region configured to provide a voltage level at a drain terminal of the first transistor to maintain the first leakage current substantially equal to the second leakage current.
9. The current reference of claim 1, wherein: the amplifier is further configured to receive a feedback voltage 




15. The current reference of claim 13, wherein the resistance of the control resistor has a negative temperature coefficient.

15. The current reference of claim 10, wherein: a resistance of the control resistor has a positive temperature coefficient.  

16. The current reference of claim 13, wherein the resistance of the control resistor has a positive temperature coefficient.

16. The current reference of claim 10, wherein: the first transistor has a first leakage current; the second transistor has a second leakage current; and the 


18. The current reference of claim 13, wherein the amplifier circuit is further configured to receive a feedback voltage from a node located between the control transistor and the control resistor.
19. A current reference comprising: a tracking voltage generator including: a flipped gate transistor; a first transistor; an output node configured to output a tracking voltage, the tracking voltage representing a difference between a gate-to-source voltage (Vgs) of the flipped gate transistor and a Vgs of the first transistor, and the tracking voltage having a positive or negative temperature dependency 
.


9. Claims 1,6-10,14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,8-9 &13-18 of U.S. Patent No “10649476”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation have been shown in the subject matter as follows.
Conflicting claims Case No.17/340618
Conflicting Claims Case No. US Patent 10649476
1. A current reference comprising: a tracking voltage generator, the tracking voltage generator including: a flipped gate transistor; a first transistor connected with the flipped gate transistor in a Vgs subtractive arrangement; an output node configured to output a tracking voltage which has a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node; an amplifier configured to receive the tracking voltage and to output an amplified signal; a control transistor configured to receive the amplified signal; 



3. The current reference of claim 1, wherein the resistance of the control resistor has a negative temperature coefficient.
7. The current reference of claim 1, wherein: a resistance of the control 


8. The current reference of claim 1, wherein: the first transistor has a first leakage current; the second transistor has a second leakage current; and the tracking voltage generator further comprises a boxing region configured to provide a second voltage at a drain terminal of the first transistor, the second voltage having a level sufficient to maintain the first leakage current substantially equal to the second leakage current.
9. The current reference of claim 1, wherein: the amplifier is further configured to receive a feedback voltage from a node located between the control transistor and the control resistor.
9. The current reference of claim 1, wherein the amplifier circuit is further configured to receive a feedback voltage from a node located between the control transistor and the control resistor.
10. A current reference comprising: a control resistor; a tracking voltage generator including: a first transistor having a first size and a flipped gate; and a second transistor having a second size; the tracking voltage generator being 


14. The current reference of claim 14, wherein the resistance of the control resistor has a negative temperature coefficient.

15. The current reference of claim 10, wherein: a resistance of the control resistor has a positive temperature coefficient.  

15. The current reference of claim 14, wherein the resistance of the control resistor has a positive temperature coefficient.

16. The current reference of claim 10, wherein: the first transistor has a first leakage current; the second transistor has a second leakage current; and the tracking voltage generator further includes a boxing region configured to provide a second voltage at a drain terminal of the first transistor, the second 


17. The current reference of claim 13, wherein the amplifier circuit is further configured to receive a feedback voltage from a node located between the control transistor and the control resistor.

19. A current reference comprising: a tracking voltage generator including: a flipped gate transistor; a first transistor; an output node configured to output a tracking voltage, the tracking voltage representing a difference between a gate-to-source voltage (Vgs) of the flipped gate transistor and a Vgs of the first transistor, and the tracking voltage having a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node; an amplifier configured to receive the 
flipped gate, and the second transistor having a second size, the tracking voltage being based on a ratio of the second size to the first size; and for a channel leakage component of current through the second transistor, shunting the channel leakage component using the third transistor to compensate an effect on the tracking voltage; and wherein the tracking voltage has a first temperature dependency over a temperature range which is substantially equal to a second temperature dependency over the temperature range of a resistance of the control resistor, the reference current thereby being maintained at a constant value over the temperature range..


10. Claims 1,8-10,16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,8,10-11 &14 of U.S. Patent No “11029714”. Although the claims at issue are not identical, they are not patentably all the limitation have been shown in the subject matter as follows.
Conflicting claims Case No.17/340618
Conflicting Claims Case No. US Patent 11029714
1. A current reference comprising: a tracking voltage generator, the tracking voltage generator including: a flipped gate transistor; a first transistor connected with the flipped gate transistor in a Vgs subtractive arrangement; an output node configured to output a tracking voltage which has a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node; an amplifier configured to receive the tracking voltage and to output an amplified signal; a control transistor configured to receive the amplified signal; a control resistor connected in series with the control transistor; and a current mirror configured to receive a reference current 





3. The current reference of claim 1, wherein the amplifier is further configured to receive a feedback voltage from a node located between the control transistor and the control resistor.
10. A current reference comprising: a control resistor; a tracking voltage generator including: a first transistor having a first size and a flipped gate; and a second transistor having a second size; the tracking voltage generator being configured to provide, at an output node, a tracking voltage having a temperature dependency over a temperature range based on a ratio of the second size to the first size; and Page 25 of 29Attorney Docket No. P20140339US04 / Law Firm No. T5057-1053UC a third transistor coupled between the output node and ground, the third transistor being configured so that a voltage drop across the third transistor is substantially the same as a voltage drop across the second transistor which compensates for an effect on the tracking voltage; an amplifier circuit configured to receive the tracking voltage and maintain a first voltage at a first terminal of the control resistor, the first voltage being substantially equal to the tracking voltage; and a current mirror configured to receive a reference current based on a resistance of the control resistor and generate a 




11. The current reference of claim 8, wherein the amplifier circuit is further configured to receive a feedback voltage from a node located between a control transistor and the control resistor.
19. A current reference comprising: a tracking voltage generator including: a flipped gate transistor; a first transistor; an output node configured to output a tracking voltage, the tracking voltage representing a difference between a gate-to-source voltage (Vgs) of the flipped gate transistor and a Vgs of the first transistor, and the tracking voltage having a positive or negative temperature dependency based on the flipped gate transistor and 

thereby being maintained at a constant value over the temperature range.


Note:  claims 1-20 contains allowable subject matter. However, applicant has to comply with  35 U.S.C. § 112 (b) requirement to overcome allowable subject matter.
Allowable subject matter
11. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a flipped gate transistor; a first transistor connected with the flipped gate transistor in a Vgs subtractive arrangement; an output node configured to output a tracking voltage which has a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node and a current mirror configured to receive a reference current based on a conductivity of the control transistor, wherein the current mirror is further configured to mirror the reference current to at least one external device, the current mirror including mirroring pairs, each mirroring pair including a corresponding mirroring resistor coupled in series with a corresponding mirroring transistor, the mirroring resistor of at least one of the mirroring pairs having a serpentine structure.”

In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “a first transistor having a first size and a flipped gate; and a second transistor having a second size; a tracking voltage having a temperature dependency over a temperature range based on a ratio of the second size to the first size; and Page 25 of 29Attorney Docket No. P20140339US04 / Law Firm No. T5057-1053UC a third transistor coupled between the output node and ground, the third transistor being configured so that a voltage drop across the third transistor is substantially the same as a voltage drop across the second transistor which compensates for an effect on the tracking voltage and a current mirror configured to receive a reference current based on a resistance of the control resistor and generate a mirrored current from the reference current, the current mirror including mirroring pairs, each mirroring pair including a corresponding mirroring resistor coupled in series with a corresponding mirroring transistor, the mirroring resistor of at least one of the mirroring pairs having a serpentine structure; and wherein the current reference thereby is configured to maintain the mirrored current at a constant value over the temperature range.”
In re to claim 19, claim 19 the prior art fails to disclose or suggest the emboldened and italicized features recites “a flipped gate transistor; a first transistor; an output node configured to output a tracking voltage, the tracking voltage representing a difference between a gate-to-source voltage (Vgs) of the flipped gate transistor and a Vgs of the first transistor, and the tracking voltage having a positive or negative temperature dependency based on the flipped gate transistor and the first transistor; and a second transistor connected to the output node and Page 27 of 29Attorney Docket No. P20140339US04 / Law Firm No. T5057-1053UC a current mirror configured to receive a reference current based on a conductivity of the control transistor, wherein the current mirror is further configured to mirror the reference current to at least one external device, the current mirror including mirroring pairs, each mirroring pair including a corresponding mirroring resistor coupled in series with a corresponding mirroring transistor, the mirroring resistor of at least one of the mirroring pairs having a serpentine structure..”
In re to claims 2-9, claims 2-3 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 11-18, claims 11-18 depend from claim 10, thus are also allowed for the same reasons provided above.
In re to claim 20, claim 20 depend from claim 19, thus are also allowed for the same reasons provided above.
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Al-Shyoukh  (10241535) discloses a voltage reference includes a flipped gate transistor and a first transistor, the first transistor having a first leakage current, wherein the first transistor is connected with the flipped gate transistor in a Vgs subtractive arrangement. The voltage reference further includes an output node configured to output a reference voltage, the output node connected to the first transistor. The voltage reference further includes a second transistor connected to the output node, the second transistor having a second leakage current. The voltage reference further includes a boxing region configured to provide a voltage level at a drain terminal of the first transistor to maintain the first leakage current substantially equal to the second leakage current.

Al-Shyoukh  (9590504) discloses g current reference includes a tracking voltage generator. The tracking voltage generator includes a flipped gate  transistor and a first transistor, the first transistor having a first leakage current, wherein the first transistor is connected with the flipped gate transistor in a Vgs subtractive arrangement. The tracking voltage generator further includes an output node configured to output a tracking voltage; and a second transistor connected to the output node, the second transistor having a second leakage current. The current reference further includes an amplifier configured to receive the tracking voltage and to output an amplified signal. The current reference further includes a control transistor configured to receive the amplified signal and to conduct a reference current therethrough. The current reference further includes a control resistor connected in series with the control transistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839